Title: Report on the Petition of Joseph Ball and Isaac Ledyard, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred by the House of Representatives the petition of Joseph Ball and Isaac Ledyard, respectfully submits the following report thereupon.
The said petition contains the following suggestions.
“That an armed Dutch Ship, named the Renown, owned chiefly by Mr. John Ball, Burgher of St. Eustatius, and employed by him in a trade between that place and Virginia, was, on the 4th. day of March 1781, in the Bay of Chesapeake, having on board her cargo, consisting of one hundred and eighty three hogsheads of Crop Tobacco, manned and equipped for sea, with twenty carriage guns, and a sufficient supply of small arms and ammunition, and then having received sailing orders.”
“That at this time, and under these circumstances, the said Ship was impressed by the honorable Thomas Jefferson Esquire, then Governor of the State of Virginia, with the advice of their Council of State, to co-operate with General Baron Steuben, in an attack which was then meditated against a British Army in Portsmouth, under the command of General Arnold.”
“That Captain William Lewis, her commander, did enter regular protest.”

“That her Cargo was relanded to fit her for war, and afterwards destroyed by the British, when they took and burned Norfolk.”
“That soon after, a British fleet came to the relief of their troops in Portsmouth. That the ship Renown was pursued up the river, as far as was practicable for ships of her burthen to go, and there taken. That his Excellency Governor Jefferson, in Council, caused the ship and cargo to be valued, and warranted them against all losses and detentions in consequence of the seizure. That the command of the ship was afterwards assumed by General Baron Steuben, with consent of his Excellency Governor Jefferson, and that he did, in like manner, as before by Governor Jefferson, warrant the property in the name and behalf of the United States. All which appears by original and attested papers, copies of which are hereunto subjoined. That Hunter, Banks and Company, who were agents for the said ship in Virginia, did petition the Legislature of that State, praying pay for said Ship and Cargo, and their Committee did report, as above, but more fully, and that order should issue on their Treasurer for payment, which report was not acted upon. That some time after Mr. Ball came, himself, to America, renewed the application to the State of Virginia, and continued his solicitations until September 1786, when he died in Virginia. That the State of Virginia did finally refuse to pay for the Ship, but agreed to pay her hire. That Mr. Ball being, for a long time, absent from America, was unacquainted with the propriety of presenting his claim to the Auditors and Comptrollers of accounts of the United States, and looking to them for payment, the ship being lost in their service, and the property warranted by their General, and then Commander in chief in that department. That by the death of Mr. Ball, and derangement of the affairs of Hunter, Banks, and Company, your petitioners could not be in possession of the necessary vouchers and information, to establish their claim against the United States, before the present Session of your honorable House.”
The Copy of a Report, (which is presumed to be authentic) of a Committee of the House of Delegates of Virginia, states the transaction which is the subject of the said petition, in the following manner.
“It appears to your Committee, that the said Ball, Hunter, Banks and Company, were on the fourth day of March, in the year of our Lord 1781, owners of the Ship, Renown: That the said Ship was then in port in James River within this Commonwealth, commanded by Captain William Lewis, loaded with one hundred and eighty three hogsheads of Crop Tobacco, from the Warehouses of Shockoes and Birds, mounting twenty guns, provided with a considerable quantity of good musquets, ammunition and stores, equipped for sea, and destined originally to St. Eustatius, but afterwards to France, when the capture of that Island was announced; That on the said fourth day of March 1781, Thomas Jefferson Esquire, then Governor, meditating a descent upon the garrison of Portsmouth, in conjunction with a French squadron then daily expected within the Capes, issued, with the advice of the Council of State, an Order for engaging voluntarily or impressing all the armed Vessels of private property, which could be immediately collected together, with the whole of the equipments directing them to be employed in the purpose aforesaid. That the said William Lewis obeyed the impress made of the ship, and was assured by a letter from Governor Jefferson, dated in Council on the 8th day of March 1781, that his vessel and her loading were considered, as at the risque of the State, and that a reasonable hire should be paid for the use of the said Vessel and her crew. That the said ship, after having been first appraised, by order of the Governor, was employed in public service, and with the military view aforesaid, for the space of twenty six days, to wit, from the said fourth day of March 1781, to the thirtieth day of the same month in the same year: That during that time, it appears, that the said ship might have proceeded to sea, without the danger of capture, since several vessels did actually sail from James River, and escape into the Ocean, and afterwards arrive at their destined ports in safety, and since the British Cruisers were obliged to confine themselves within the Elizabeth river, from an apprehension of the French naval armament, which remained in the neighborhood of Portsmouth, for a considerable time: That on the said thirtieth day of March 1781, the said ship being discharged from public service, could not prosecute her intended voyage, by reason of the derangement which took place, in consequence of her having been impressed, as aforesaid, and of the arrival of a large fleet of British ships of War in James river. That the said ship attempted to elude their hostility, by proceeding up the said river to Osborne’s Warehouses, being the highest point of navigation for vessels of her burthen. That the British fleet also moving up the said river, and the British land forces marching to Osborne’s, the said ship was, some time in the month of April 1781, captured, with her rigging, tackle, apparel, furniture and cargo, and was wholly lost to the said Ball, Hunter, Banks and Company; for which loss, they have neither hitherto received any compensation, nor indeed have they, as yet, obtained any satisfaction for the services rendered to the Commonwealth, by the said Ship, except a small sum on account of the wages of the Marines of the said Ship.”
“That the said ship, with her guns, tackle and apparel, was appraised by three merchants, and valued to be worth eight hundred thousand pounds of James River upper inspected Tobacco.”
“That her cargo on board amounted to one hundred and ninety five thousand four hundred and ninety six pounds of Richmond Tobacco.”
And the same report, upon that state of facts, submits two resolutions, in the following words—
“Resolved, that it is the opinion of this Committee, that the loss of the said ship and her cargo was occasioned by her being impressed into the service of this Commonwealth.”
“Resolved, that it is the opinion of this Committee, that the Auditors of public Accounts ought to audit the demand of the said Ball, Hunter, Banks and Company, for the loss of the said ship and her cargo, and to grant a Warrant upon the Treasurer, payable in  months, for the amount of what shall appear due to the said Ball, Hunter, Banks and Company thereupon.”
It is represented, that this report was referred to a Committee of the whole House, but never acted upon.
No document is produced, as alledged in the petition, shewing that Major General De Steuben “did warrant the property in the name and behalf of the United States.”
There is indeed produced a copy of a letter dated the 8th of January 1781, from the Officer, addressed “to the Commodore or commanding Officer of the armed merchant vessels lying at, or above Osborne’s,” which, after directing him to proceed down the river with the vessels under his command, to endeavor to intercept some small vessels, belonging to the enemy, lying in Appamatox, adds this assurance “Should any damage happen to any part of your fleet, I do hereby assure you, in the name of the United States, that satisfaction shall be made to the Owners, by the public.”
But besides that this appears to be a special guarantee for a special enterprize, it is more than two months prior to the impress of the Ship Renown (the first order for which, issued by the Governor of Virginia, was not till the 4th of March following) and could therefore have no reference to that vessel.
As to the assumption of the command of the said Ship by Major General De Steuben, the following facts appear.
1st. That the said General, on the 9th of the same month of March wrote a letter, addressed to the Commodore of the Fleet, lying at Hood’s, (who is understood to have been the Commander of the Renown) directing him, in consequence of the Bay and rivers being entirely commanded by the British Vessels, not to proceed lower down the river, than Hood’s, but to remain there with all the vessels, that came down, ’till further orders.
2nd. That the said General, on the 14th of the same month of March, wrote a letter, addressed to Captain Lewis of the Renown, among other things, directing him to deliver all the Musquet-cartridges on board the vessels from Richmond, to Mr. Lureman; adding, “if Captain Pryor is arrived, he will take the trouble off your hands.”
3d. That the said General, on the 17th of March, wrote another letter, addressed to Captain Lewis of the Renown, in these words,—“Whilst the enemy command the water, the situation of our vessels at Hood’s seems not altogether safe. I think it, therefore, advisable, that you order all the vessels to go up as high as Turkey Island. This will make very little difference, in point of time, when they are wanted down, and will ensure them from any danger from the enemy.” This letter is accompanied by one of the same date, from John Walker to Captain Lewis, informing him, that the removal to Turkey Island, directed by the said General, was by the desire of the Governor of the State.
4th. That the said General, on the 24th of April following, wrote another letter, addressed to Captain Lewis of the Renown, in these words.
“The enemy’s movements indicate an intention to penetrate up the river, they are now near City point; should they have hazarded a force inferior to what we have, so high up, I think it would be shameful and unpardonable in us to permit it. What is the force of the vessels they have up, I do not yet know; so soon as it is ascertained, I will acquaint you, and, in the mean time, I beg you to have the vessels at Osborne’s in readiness, that in case a favorable opportunity should offer, of striking a stroke, you may be able to embrace it, at a moments warning. Any number of militia, that may be necessàry, shall be ready to be put on board.”
It does not appear, from any of the documents produced, that the said General had been advised of the discharge of the Renown, from the service of the State; which was done by a letter from the Governor in Council, dated the 29th of March 1781.
It appears, that on the 4th of March 1781, a commission issued under the seal of the Commonwealth of Virginia, to Captain Lewis, constituting him Captain of an armed Vessel in the service of the Commonwealth, so long as he should remain within the Bays, rivers, or other waters of the said Commonwealth.
Upon the foregoing state of facts, and a careful attention to the several documents, which accompany the petition, the Secretary is of Opinion.
That nothing has been shewn, amounting to a guarantee of the said vessel, either actual or virtual, on behalf of the United States, and that, consequently, whatever claim of indemnity may exist, is against the Commonwealth of Virginia.
Such, too, appears to have been the clear sense of the parties. Of that Commonwealth only, has relief been sought, ’till the period of the present application to Congress. The Committee of the House of Delegates evidently viewed the State of Virginia, as alone responsible. No allusion is made by them, to any responsibility on the part of the United States.

The directions, at different times given by Major General De Steuben, wear no other complexion, than that of directions given to a vessel in the service of the State of Virginia. This view of them, on the 17th of March, at least, is confirmed by a letter of Mr. Walker, to Captain Lewis. The presumption is, that the same impression continued on the 24th of April.
The Secretary forbears to urge the objection of the Acts of limitation, which bar the claim, as against the United States; because, if it had been otherwise well-founded, he should be strongly inclined to the opinion, that the circumstances are sufficiently special, to justify an exception in its favor.
All which is humbly submitted.

Alexander Hamilton,Secry. of the Treasry.Treasury Department,November 21st 1792.

